Citation Nr: 0630384	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  05-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a effective date prior to January 27, 1989 for 
the grant of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had verified active military service from 
September 1964 to October 1975.

By way of a lengthy procedural background, it is noted that, 
in an April 28, 1982 decision, the Board of Veterans' Appeals 
(Board) awarded an increased rating of 50 percent for the 
veteran's service-connected anxiety neurosis (previously 
rated as 30 percent disabling).

Thereafter, in a July 2004 written statement, the veteran's 
attorney filed with the Board a formal motion for revision of 
that April 1982 Board decision, on the grounds of clear and 
unmistakable error (CUE).  In a September 2004 decision, the 
Board found that there was no CUE in the April 28, 1982 
decision.  Also in September 2004, the Board noted that, 
pursuant to a February 2004 Settlement Agreement between the 
veteran and the Secretary of the VA, the matter of 
entitlement to an effective date prior to January 27, 1989 
for the award of a TDIU, was to be adjudicated by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
conjunction with the veteran's filing a motion to voluntarily 
dismiss, with prejudice, an appeal filed with United States 
Court of Appeals for the Federal Circuit on another issue 
that he appealed.  In a May 2004 rating decision, the RO in 
Columbia, South Carolina, adjudicated the claim and denied an 
effective date earlier than January 27, 1989 for the award of 
the TDIU; and the Federal Circuit granted the veteran's 
motion to voluntarily dismiss, with prejudice, the other 
appealed issue. 

In September 2004, the Board noted that, in July 2004, the 
veteran expressed timely disagreement with the RO's May 2004 
rating decision that denied an effective date earlier than 
January 27, 1989 for the award of a TDIU.  The Board remanded 
the veteran's claim regarding an effective date earlier than 
January 27, 1989 for the award of a TDIU to the RO for the 
issuance of a statement of the case (SOC) in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC was 
issued in December 2004 and, in March 2005, the RO received 
the veteran's timely substantive appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran currently seeks an effective date earlier than 
January 27, 1989, for the award of a TDIU.

In his March 2005 substantive appeal, the veteran indicated 
that he did not want to testify at a hearing before a 
Veterans Law Judge (VLJ) (hereinafter referred to as a 
"Board hearing").  However, in an April 2006 substantive 
appeal submitted by his attorney, a "Teleconference" (i.e., 
videoconference) Board hearing on this matter was 
specifically requested.  

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claim without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a 
videoconference Board hearing at the RO.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to 
schedule the appellant for a Board hearing at the 
RO, via videoconference, in accordance with the 
veteran's April 11, 2006 request as to his claim 
for an effective date earlier than January 27, 1989 
for the award of a TDIU.  Appropriate notification 
of the hearing should be given to the appellant and 
his attorney, and such notification should be 
documented and associated with the claims folders.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



